Title: To George Washington from Arthur Fenner, 10 March 1797
From: Fenner, Arthur
To: Washington, George



Sir
Providence [R.I.] March 10th 1797

The General Assembly, which convened at East Greenwich on the twenty-seventh of February, having continued in Session until the Night before last, I had not the Opportunity of transmitting the inclosed Address. I have now the Pleasure of doing it, and of

assuring you that I am, with every Sentiment of Esteem and Respect, Sir, Your most obedient, and Most humble Servant

A. Fenner

